Exhibit 10.17

 

Addendum to the Employment Agreement dated April 4, 2003

between Rotech Healthcare Inc. and Michael R. Dobbs

 

ADDENDUM dated March 19, 2004, by and between Rotech Healthcare Inc., a Delaware
corporation (the “Company”), and Michael R. Dobbs (“Executive”).

 

WHEREAS, Executive is currently employed as the Chief Operating Officer of the
Company pursuant to an Employment Agreement dated April 4, 2003 (the “Employment
Agreement”);

 

WHEREAS, the Company desires to continue to employ Executive and Executive
desires to continue his employment with the Company as its Chief Operating
Officer;

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement to
provide for certain payments to be made to Executive in the event that Executive
should incur liability for certain excise taxes under Section 4999 of the
Internal Revenue Code of 1986, as amended, as a result of the payment of certain
benefits to Executive following a change of control of the Company. All other
terms of the Employment Agreement shall not be altered, changed or modified in
any way by this Addendum and shall remain in full force and effect as if this
Addendum did not exist.

 

WHEREAS, the parties desire to amend Section 4.4 of the Employment Agreement
pursuant to the terms of this Addendum as follows:

 

  4.4.  

In the event the Executive’s employment with the Company is terminated or
otherwise ends during the Employment Period pursuant to Section 3.1.8, the
Executive shall be entitled to the Separation Benefit (as defined in Section
4.2, above). In the event that any amount or benefit (collectively, the “Covered
Payments”) paid or distributed to, or for the benefit of, the Executive by the
Company pursuant to this Section 4.4 is determined by the Internal Revenue
Service (the “IRS”) to constitute an Excess Parachute Payment, as such term is
defined in Section 280G(b)(1) of the Internal Revenue Code of 1986, as amended
(the “Code”), thereby subjecting the Executive to an excise tax under Section
4999 of the Code or any similar tax that may hereafter be imposed (“Excise
Tax”), the Company shall pay to the Executive at the time specified below, the
Excise Tax Reimbursement Payment. The “Excise Tax Reimbursement Payment” is
defined as an amount which is equal to the sum of (x) the Excise Tax on the
Covered Payments and (y) any penalty and interest assessments associated with
such Excise Tax. The Company shall further pay to the Executive (A) all income
and other taxes incurred by the Executive as a result of the payment of the
Excise Tax Reimbursement Payment (the “First Gross Up Payment”) and (B) all
income and other taxes incurred by the Executive as a result of the payment of
the First Gross Up Payment (the “Second Gross Up Payment”) (i.e., all payments
made to



--------------------------------------------------------------------------------

 

the Executive, or to another entity on the Executive’s behalf, by the Company
pursuant to this Section 4.4 shall be grossed up so that there shall be no tax
impact on the Executive as a result of any payments made hereunder). The
determination of whether Covered Payments are subject to Excise Tax and, if so,
the amount of the Excise Tax Reimbursement Payment to be paid to the Executive
shall be determined by a final ruling or determination of the IRS. The portion
of the Excise Tax Reimbursement Payment attributable to a Covered Payment shall
be paid to the Executive by the Company prior to the date that the corresponding
Excise Tax payment is due to be paid by the Executive through withholding or
otherwise. The First Gross Up Payment and the Second Gross Up Payment shall be
paid to the Executive prior to the date that the corresponding tax payment is
due to be paid to the IRS. The Executive covenants that he shall use the Excise
Tax Reimbursement Payment, net of applicable taxes thereon, for the sole purpose
of paying the Excise Tax on the Covered Payments and any penalty or interest
assessments associated with such Excise Tax.

 

NOW, THEREFORE, for good and sufficient consideration receipt of which hereby
acknowledged by both parties and the mutual covenants herein contained, and
intending to be legally bound hereby, the parties have executed this Addendum as
of March 19, 2004.

 

Rotech Healthcare Inc.       Executive

By

--------------------------------------------------------------------------------

       

Name: William W. Abbott

     

--------------------------------------------------------------------------------

Title: Chairman

     

Michael R. Dobbs